Title: To George Washington from Noah Webster, 18 December 1785
From: Webster, Noah
To: Washington, George

 

Sir.
Alexandria Decr 18th 1785

Yours of this date, with the Pamphlet, is just handed me, by which I acknowledge myself obliged.
The determinations of the States, to which my application will be made, will be known next month. These are however not essential to my present plans. My own resolutions on the subject can be formed as soon as I can visit New England; probably before you can recieve an answer from Europe, or furnish yourself with a man from any of the States.
In my last I mentioned one article only, education, but I should not have made a proposal which I did not intend should answer your wishes. I meant to be understood as offering what you wanted, if my abilities, in your opinion, should extend so far.
I was not decided, nor did I suppose that you would hazard a decision, without a more perfect knowledge of my domestic character. Certain I am I do not wish it. I supposed, Sir, that my decision on this subject, would be as early as yours, provided no insuperable objection should be immediately started.
The matter is reduceable to a few simple points. If your business requires a man’s whole attention & will require it for years, I am not the person. The education of three children would not interfere with my pursuits—On this I can judge. Your correspondences might require all ones time—on this I am incompetent to decide. The other article, you seem to think, may in future demand less attention.
If I understood you, Sir, it is your wish to find a suitable person & employ him for a number of years. I am so far advanced in life & have so far accomplished my wishes, that I have no idea of continuing single for any long period; my circumstances do not require it & my feelings forbid it. You will perhaps smile, Sir, at the expression; but if I am frank, I am certainly not singular. This circumstance may probably be an insuperable objection; it almost prevented my writing to you on the subject. But I considered that it is an objection, if it occurs on your part, that will be against most young gentlemen.
If, Sir, I could do your business & have a small part of my time for other pursuits—if my views of domestic felicity could be in any measure answered, without any accessions of attendants to

your family—I should be satisfied with a residence with you, till your purposes are accomplished. My particular view in making the proposal was to obtain from your personal knowledge or from official letters, such articles of intelligence as could not be obtained in any other way: in order to execute a work under your inspection which otherwise I shall not attempt. I would not however undertake the plan, unless I could gratify your utmost wishes in business. Faithfulness & industry are all I can promise—The first, I believe proceeds from principle, the last, both from principle & habit.
I flatter myself that my circumstances will be tolerably easy without making business a drudgery; but it will always be a pleasure. I wish to be settled in life—I wish not for solitude, but to have it in my power to be retired. I wish to enjoy life, but books & business will ever be my principal pleasure. I must write—it is a happiness I cannot sacrifice; & were I upon the throne of the Grand Seign⟨eu⟩r, I feel as tho’ I could take pleasure in the education of youth.
Thus, Sir, I have been explicit—tho’ I have little expectations that the plan can be reconciled to your views. I have the honour to be with the highest respect Sir your most obedient humble servant

N. Webster

